ON PETITION FOR REHEARING.
SULLIVAN, J.
— A petition for rehearing has been filed in this case, and counsel for the petitioner urges that the judgment in the court below was obtained by evidence introduced fraudulently and calculated to mislead the court. *553A number of affidavits and certificates are attached to the petition in support of that contention. Conceding that the judgment was obtained by “fraudulent” evidence which misled the court, that error or mistake cannot be reached and corrected on appeal or on petition for a rehearing.» Evidence not presented on the trial cannot be considered on appeal. This matter was considered on the original hearing, but was not referred to.in the opinion. We have carefully considered the authorities cited by counsel, as well as his contention contained in said petition, and the court is still inclined to adhere to its former conclusion that the question of the illegality of the contract sued on, or the failure of title in the plaintiff to the property referred to therein, was not put in issue by the pleadings, and for that reason could not be considered by the trial court. An issue of fact not raised by the pleadings-and presented to the trial court will not be considered on appeal. A rehearing is denied.
Stockslager, C. J., and Ailshie, J., concur.